Citation Nr: 1017139	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-13 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.

2.  Entitlement to service connection for tardive dyskinesia.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a Board hearing in March 2009.  This matter was 
remanded in December 2009.


FINDINGS OF FACT

1.  An acquired psychiatric disability, specifically 
schizophrenia, had its onset in service.  

2.  Tardive dyskinesia is caused by psychiatric medication 
taken for service-connected schizophrenia.  

3.  A chronic low back disability was not manifested during 
service and is not otherwise related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, specifically 
schizophrenia, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Tardive dyskinesia is proximately due to psychiatric 
medication taken for service-connected psychiatric 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for an acquired psychiatric 
disability and tardive dyskinesia, no further discussion of 
VCAA is necessary at this point with regard to these issues.  

With regard to the Veteran's claim of entitlement to service 
connection for low back disability, the United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in December 2004.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letter has clearly advised the Veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  The medical records on file reflect that the 
Veteran is in receipt of Social Security Income (SSI) for his 
psychiatric disability.  As such issue before the Board 
involves a claim of service connection for low back 
disability, the Board finds that such records are not 
relevant or potentially relevant under 38 U.S.C.A. 
§ 5103A(c)(1) and there is no obligation to obtain the 
supporting records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. Jan. 4, 2010).  There is otherwise no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in January 2010.  
The examination report obtained is thorough and contains 
sufficient information to decide the low back issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
low back issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses and arthritis, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Acquired psychiatric disability

An October 1973 service clinical record from the psychiatry 
department reflects that the Veteran reported wanting to kill 
people when they yell at him.  He also reported conflicts in 
his unit which have racial overtones.  Upon mental status 
examination, the examiner noted that there was no evidence of 
psychoses or neurosis, and no psychiatric diagnosis was 
warranted.  An examination conducted for separation purposes 
in April 1977 reflects that his psychiatric state was 
clinically evaluated as normal.  

The post-service medical evidence reflects that paranoid 
schizophrenia was initially diagnosed in or about October 
1993.  

In January 2010, the Veteran underwent a VA examination.  
Upon mental status examination, the examiner diagnosed 
schizophrenia, paranoid type.  The examiner cited to research 
materials which found that symptoms such as hallucinations 
and delusions usually start between ages 16 and 30, and the 
model age of onset for men is between 18 and 25 years.  The 
Veteran began military service at the age of 20 and was 
discharged after his second enlistment at the age of 25.  
Therefore, the onset of a psychotic disorder during this time 
period would not be inconsistent with the current psychiatric 
literature; however, there is no documentation in the 
Veteran's military records to indicate that he had active 
symptoms of schizophrenia during service.  It was not until 
the appearance of active-phase symptoms that the disturbance 
is formally diagnosed as schizophrenia.  However, the DSM-IV-
TR indicates that the majority of individuals with 
schizophrenia display some type of prodromal phase manifested 
by the slow and gradual development of a variety of signs and 
symptoms.  The Veteran's military records appear to support a 
significant loss of interest in work and potential worsening 
in grooming.  The examiner cited to a June 1976 evaluation 
report which stated that the Veteran lacks the motivation to 
work or function as a soldier, and he takes no initiative or 
interest in his duty section or responsibilities as a 
soldier.  A June 1976 Enlisted Evaluation Report notes 'low 
standard of personal conduct' and a lack of initiative as 
exemplified by poor maintenance in the billets and of 
personal clothing and equipment.  The examiner referenced the 
1973 psychiatric report which reflected that he wanted to 
kill people when they yell at him which suggested a possible 
problem with anger.  Based on the above, the examiner stated 
that it is plausible that the Veteran's loss of interest in 
his military duties and problems with anger are suggestive of 
a prodromal phase of his later diagnosed psychiatric disorder 
(schizophrenia).  The examiner noted that psychiatric 
research indicates that only a percentage of individuals 
presenting with prodromal symptoms later meet full criteria 
for schizophrenia, therefore it was likely, but not 
inevitable, that the Veteran would later meet criteria for 
schizophrenia.  The examiner opined that although not 
formally recognized at that time, it is at least as likely as 
not that the Veteran's schizophrenia, paranoid type, had its 
clinical onset in service.

The Board accepts the VA examiner's opinion as probative 
pertaining to whether the Veteran's schizophrenia had its 
onset in service.  Although a psychosis, to include 
schizophrenia was not diagnosed in service, the opinion of 
the VA medical examiner leads to a finding that the Veteran's 
schizophrenia initially manifested in service, and had its 
clinical onset in service.  The Board accepts the VA 
examiner's opinion as being the most probative medical 
evidence on the subject, as such was based on a review of all 
historical records, and contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that the opinion was based on a review of the applicable 
record, the Board finds such opinion probative and material 
to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

Based on the VA examiner's opinion and resolving all doubt in 
the Veteran's favor, the Board concludes that service 
connection is warranted for acquired psychiatric disability, 
including schizophrenia.

Tardive dyskinesia

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2004, the Veteran filed a claim of service 
connection for tardive dyskinesia.  An August 2004 statement 
from his VA treating physician stated that he was disabled 
due to paranoid schizophrenia and tardive dyskinesia.  

At the January 2010 VA psychiatric evaluation, the examiner 
noted that throughout the evaluation, the Veteran did not 
display any visible signs or symptoms consistent with tardive 
dyskinesia.  The examiner noted that the last clinical record 
documenting tardive dyskinesia was on an August 25, 2005 
psychiatric progress note.  Thereafter, clinical records do 
not reflect a diagnosis of tardive dyskinesia.  The examiner 
opined that given the diagnosis of tardive dyskinesia between 
2000 and 2005, it is likely that the Veteran did present with 
symptoms of tardive dyskinesia during that time.  It is well 
established that tardive dyskinesia is a neurological 
syndrome caused by the long-term use of neuroleptic drugs and 
therefore the symptoms were likely related to his use of 
antipsychotic medications at that time.  However, he no 
longer carries a diagnosis of tardive dyskinesia by his 
medical providers and has not since August 2005.  The 
examiner referenced medical literature which indicated that 
with careful management, some symptoms of tardive dyskinesia 
may improve and/or disappear with time.  Therefore, it is 
highly plausible that the Veteran at one time presented with 
tardive dyskinesia but the symptoms have since improved and 
are no longer present.  The examiner opined that at the time 
of the past tardive dyskinesia, it was most likely caused by 
or a result of his psychiatric medication taken for 
schizophrenia, paranoid type.  

Although a current disability of tardive dyskinesia was not 
shown upon examination in January 2010, and per the VA 
examiner has not been shown subsequent to August 25, 2005, 
the requirement of a current disability, for purposes of 
service connection analysis, are satisfied.  In so finding, 
the Board calls attention to McLain v. Nicholson, 21 Vet. 
App. 319 (2007).  In McLain, the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  Thus, based on McLain, 
a current disability of tardive dyskinesia is established.

As the medical evidence of record establishes that the 
Veteran had a disability of tardive dyskinesia at the time of 
receipt of his claim for compensation, and in light of the VA 
examiner's opinion that his tardive dyskinesia is caused by 
his psychiatric medication taken for his service-connected 
schizophrenia, the Board concludes that service connection is 
warranted for tardive dyskinesia.

Low back disability

A January 1973 service treatment record reflects the 
Veteran's report that he hurt his back running, and he 
reported being hospitalized over Christmas leave.  A November 
1976 orthopedic consultation reflects that the Veteran fell 
off a truck in June 1976 and he reported low lumbar pain 
since.  On palpation there appeared to be a "step-off" 
anteriorly of the 12th thoracic vertebrae.  There was pain in 
the spinal muscles of L3.  On physical examination, his 
paraspinous muscles were tight, but he had full range of 
motion.  An x-ray examination revealed mild thoracic 
scoliosis.  A November 1976 record reflects complaints of a 
great deal of pain in the lumbar and sacral region of the 
spinal cord.  The assessment was strained back or muscles 
pulled.  He was placed on physical profile for 21 days, which 
included no standing greater than 20 minutes.  In December 
1976, the Veteran sought treatment complaining of back pain, 
and requested that his physical profile be renewed.  His 
profile was renewed for 30 days.  In January 1977, he 
reported that his back pain was unchanged since his last 
visit.  The site of pain was over the spinous process, L3.  
In March 1977, the Veteran was placed on physical profile, 
specifically no running over 1/2 mile, no lifting of objects 
over 15 pounds for 6 weeks, due to lower back pain.  An April 
1977 examination performed for separation purposes reflects 
that the Veteran's 'spine, other musculoskeletal' was 
clinically evaluated as normal.

In May 1978, the Veteran filed a claim of service connection 
for eye disability; but did not voice any complaints related 
to a back disability.  He underwent a VA examination in July 
1978 which reflects that a musculoskeletal examination was 
normal.

The Veteran sought VA treatment in 1993 through 1996 and 1998 
through 1999 mainly for drug and alcohol dependence, and 
psychiatric disability, and such records do not reflect any 
complaints or treatment related to the back.  On VA 
examination in March 1994, a musculoskeletal examination was 
normal.

In June 2005, the Veteran underwent a VA examination.  He 
reported history of trauma to the spine when he was "beat 
up" in the barracks in 1972 and when he fell from a truck in 
1976.  X-ray examination revealed findings of mild 
degenerative changes in facet arthropathy of the distal 
lumbar spine, but such report does not reflect a specific 
diagnosis.  

In January 2010, the Veteran underwent a VA examination.  A 
date of onset was reported to have occurred between 1976 and 
1977.  Upon physical examination, the examiner diagnosed mild 
degenerative joint disease of the lumbar spine.  The examiner 
noted review of the claims folder, and opined that it is less 
likely as not that the low back disability had its clinical 
onset in service or is otherwise related to service.  The 
examiner noted that the Veteran was treated on at least two 
occasions for back pain in service; but on discharge did not 
have back pain.  He was treated for psychiatric problems over 
the years since discharge but was never treated for his back.  
The examiner opined that there is no reason to believe that 
the degenerative arthritis the Veteran has now was caused by 
the back problem the Veteran had in service.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low 
back disability.

As detailed, while service treatment records do reflect the 
Veteran's report of a back injury in January 1973, and 
complaints and subsequent treatment related to a June 1976 
back injury sustained when he fell off a truck, as detailed 
trained medical personnel determined that his spine was 
normal at the time of separation.  Moreover, as detailed, the 
Veteran filed a claim for compensation less than a year after 
separation from service, and did not claim service connection 
for low back disability.  This suggests that he did not have 
a low back disability at that time, or that he did not 
believe any low back disability was due to service.  
Likewise, he did not voice any complaints pertaining to any 
low back symptomatology at the July 1978 VA examination.  As 
detailed, such examination was conducted 11 months after 
separation from service, and does not reflect any complaints 
from the Veteran pertaining to his back, and a 
musculoskeletal examination was normal.  Thereafter, despite 
the fact that the Veteran sought regular post-service VA 
medical treatment in the 1990's related to his drug and 
alcohol abuse, and psychiatric disability, the Veteran never 
voiced any complaints related to the back.  When he filed 
claims for pension in the 1990s, he cited to psychiatric 
disability.  There was no mention of low back disability and 
a VA examination in April 1994 revealed normal neurological 
and musculoskeletal systems.  

The medical evidence of record does not reflect any 
complaints related to the back until 2005.  Thus, an initial 
diagnosis related to the back is contained in a medical 
record generated approximately 28 years after the Veteran's 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Likewise, after review of the claims folder and 
medical records, the January 2010 VA examiner opined that the 
Veteran's current back disability is not due to service.  
Such opinion is based on a stated rationale that is supported 
by the Veteran's records, which were acknowledged to have 
been reviewed by the examiner.  More specifically, as was 
detailed previously, the examiner based the opinion on the 
fact that while the Veteran injured his back during service, 
his back was normal at separation and the post-service 
medical records are silent for any low back disability until 
many years after service.  There is also no contrary medical 
opinion of record; specifically, no medical professional has 
related his current disability to symptomatology and low back 
injury experienced during service.  While scoliosis of the 
thoracic spine was noted in service, the recent VA 
examination specified that there was no kyphosis or scoliosis 
observed.  

The Board has considered the Veteran's own lay statements to 
the effect that he injured his back in service and that his 
current back disability is causally related to his active 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board acknowledges the lay statements of the 
Veteran pertaining to injuries sustained in service and the 
documented injuries recorded in the service treatment 
records; however, a chronic disability was not noted at the 
time of separation and for many years post-service.  The 
Board does not find it likely that the Veteran would not have 
mentioned persistent back problems during his treatment for 
other problems over the years.  In addition, he did not 
request compensation for back disability when he filed his 
compensation claim in 1978 or mention back disability when he 
filed for pension in the 1990s.  The Board does not find 
credible evidence that back problems persisted since active 
duty.  

While the Veteran is competent to state his recollections of 
in-service incidents and symptoms, he has not been shown to 
have the medical expertise necessary to render an opinion 
with regard to a diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Although the Board 
does not doubt the sincerity of the Veteran's belief that his 
current low back symptoms have been present since service, 
the Board finds that his contentions are outweighed by a lack 
of contemporaneous treatment records, a lack of continuity of 
symptoms, and a competent nexus opinion squarely against the 
claim.  The negative clinical and documentary evidence post 
service for many years is more probative than the remote 
assertions of the Veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection 
for low back disability.


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for acquired psychiatric 
disability, to include schizophrenia, is granted.

Entitlement to service connection for tardive dyskinesia is 
granted.

Entitlement to service connection for low back disability is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


